EXHIBIT C
COURTESY NOTICE

February 28, 2020

Ling Zhou & Fenglin Du
4510 Devonshire Street
Sugarland TX 77479

Re: Parkstone Property Owners ' Association, Inc.
Property: 2105 Real Catorce
Violation: Vehicle Parking - Parking on Street
Location: Front

Dear Ling Zhou

As the owner of the above captioned property it is your responsibility to comply with the Conditions,
Covenants, and Restrictions (CCR's) and rules and regulations concerning the association. Please accept this
letter as a friendly reminder that you are in violation of the CCR's and/or rules and regulations as follows:

Comments: Owners should minimize instances of street parking for the safety and aesthetics of the
community, but please keep in mind that parking outside of the garage or driveway (for instance, street
parking) is prohibited in the deed restrictions for periods of more than 12 hours. SeqNo: Courtesy Notice
Comment on Letter: 2019.12.13 . Owners should minimize instances of street parking for the safety and
aesthetics of the community, but please keep in mind that parking outside of the garage or driveway (for
instance, street parking) is prohibited in the deed restrictions for periods of more than 12 hours. VID:
970150

The Board, acting on behalf of all the owners, sets the policy to enforce the CCR's and rules and regulations
in order to preserve and enhance property values.

Your cooperation in curing any existing violations and preventing future violations is greatly appreciated.

Thank you in advance for your help in preserving the integrity of Parkstone Property Owners ' Association,
Inc.. If you have any questions concerning this notice please contact the inspector by email at
compliance@goodwintx.com or phone at (512) 502-2115.

Sincerely,
Goodwin & Company
Agent for Parkstone Property Owners ' Association, Inc.
                              Parkstone Property Owners’ Association, Inc.
                                      c/o Goodwin and Company
                            11149 Research, Suite 100, Austin, TX 78759-5227
                               Voice (512) 502-7518 fax (512) 346-4873
                                     alice.english@goodwintx.com

March 11, 2020

Ling Zhou and Fenglin Du.                     via certified mail and email
4510 Devonshire St                          lingzhou2001@hotmail.com; fenglindu@hotmail.com
Sugarland Texas 77479-3802


Re: Notice of violations, Parkstone Property Owners’ Association, Inc.

Dear Ling and Fenglin:

This is to notify you of violations of the dedicatory instruments of the Parkstone Property Owners’
Association, Inc. involving parking and exterior lighting.

One of the primary roles of the Association is to help ensure that all residents abide by the deed restrictions
in the community. We are sending this letter in hopes that you will cure these violations in a timely manner
and bring your lot into compliance. You may cure this violation and avoid fines or further enforcement action
by, no later than March 15th, 2020:

    1)  permanently ensuring that all resident and guest parking at your home is performed in accordance
       with the restrictions, including that no car may be parked on the street for a duration of more than
       12 hours, and traffic signs must be obeyed. Relevant sections of the community rules are attached to
       this letter for reference.
    2) removing the unauthorized exterior lighting in the back yard.

Exterior lights have been installed recently and are in use (string lights and single lights including one with a
red hue), but were not submitted for approval as required by the restrictions, and are excessively bright and
unduly burdensome for the surrounding neighbors. The declaration requires all improvements, expressly
including exterior lighting fixtures and equipment, (see §§1.12 and 2.16) to be approved prior to installation.
It further prohibits (§ 2.8) uses of the property that are detrimental to others’ use of the property or that
constitute a nuisance. The lights are very bright and are typically left on all night. If you would like to submit
plans for consideration for alternate exterior lighting you are welcome to do so.

Failure to cure by the deadlines noted above may result in fines and/or further enforcement action. Fines
may be levied in accordance with the association’s fine schedule, also attached for reference. In short, initial
fine(s) would be $25/violation, with increasing fines should the violation continue.

         State Law Notice: If you are currently serving on active military duty, you may be entitled to special
rights of relief related to this enforcement action under federal law, including the Servicemembers Civil Relief
Act. You may request a hearing before the Association’s board of directors to discuss and verify facts related
to this violation in an attempt to resolve this matter. Any such request must be submitted in writing to our
office within 30 days of the date of this letter. If you do not cure the violation by the deadline noted above,
attorneys’ fees and other enforcement costs may be assessed to your account in accordance with state law.

         On behalf of the association we thank you in advance for your assistance in resolving this matter.



         Sincerely,

         Alice English, Goodwin Management, managing agent
                                             Portions of restrictions related to parking:

           Street parking time limitation. No vehicle (including motorcycles and scooters) may be parked or left
           on any portion of the Property1 for longer than 12 hours at a time. In other words there is a 12-hour
           time limit for any vehicle to be parked on a street anywhere on the Property; moving a car to a
           different portion of the street within the property does not re-start the 12-hour clock.

           Traffic signs. Residents must respect all street traffic signs in the neighborhood (for example all
           vehicles must fully stop at stop signs and abide by any posted speed limit).

           No parking areas. No parking is allowed within 20 feet of a street corner, within 15 feet of a fire
           hydrant, or within 30 feet of a stop or yield sign. Vehicles parked on the street must be parked no
           further than 18” from the curb.




                                                    Fine schedule
(Per the fine policy, the Board may vary from this schedule on a case-by-case basis (i.e., set fines higher or lower
than indicated below), so long as that decision is based upon the facts surrounding that particular violation) :

                   A. 209 Violation Notice:              $25.00 fine*
                      If the violation remains uncured/re-occurs after the initial fine(s):

                   B. Subsequent Violation Notices:                    $50.00 fine*;
                                                                       $100.00 fine*;
                                                                       $125.00 fine*;
                                                                       (Increases $25.00 for each additional notice).


*Per violation. In the case of a parking violation, each vehicle and each instance of violation after the deadline to cure
is a separate violation. In the case of a lighting violation, each day the unapproved lighting remains past the deadline
to cure is a separate violation.




1This 12-hour limitation does not apply to vehicles parked or left in a driveway or garage. The “Property” per the Declaration means all property in the
Parkstone neighborhood – including streets and other common areas.
